Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

IDS Considered
IDS filed 7/27/2022 is considered and entered.

Allowable Subject Matter
1a. Claims 1-25 are allowed.

Double Patenting Analysis – No Issue
1b. The Examiner compares the instant (Application 17/356,266) claims with claim of parental application 16/626,555, now US Patent US 11,233,599. There is NO double patenting issue between these two applications.
1c. The Examiner compares the instant (Application 17/356,266) claims with co-pending (Application 17/213,220) claims. There is NO double patenting issue between these two applications.
1d. The Examiner compares the instant (Application 17/356,266) claims with co-pending (Application 17/213,222) claims. There is NO double patenting issue between these two applications.
1e. The Examiner creates a short table to summarize the finding below.
Instant App. 17/356,266
Filed 6/23/2021
Parent App. 16/626,555
Now US patent US 11,233,599
Filed 6/25/2018
Co-pending App. 17/213,220
Filed 3/26/2021
Co-pending App. 17/213,222
Filed 3/26/2021
The claims claim Enhanced Directional Multi-Gigabit (EDMG) Single Carrier (SC) mode for Multi User (MU) and with claimed multi user protocols:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Further, the independent claims have the following claimed limitations which are not or differently claimed in Parent Application 16/626,555, Co-pending Applications 17/213,220 and 17/213,222:

“determine one or more EDMG SC mode MU PPDU waveforms corresponding to the one or more transmit chains, respectively, 

wherein an EDMG SC mode MU PPDU waveform corresponding to the transmit chain comprises a concatenation of the pre-EDMG waveform corresponding to the transmit chain with an EDMG waveform corresponding to EDMG modulated fields of the EDMG SC mode MU PPDU, 

the EDMG modulated fields of the EDMG SC mode MU PPDU comprising an EDMG preamble, a second EDMG header (EDMG-Header-B), and a data field; and 

transmit the EDMG SC mode MU PPDU via the one or more transmit chains over the channel bandwidth based on the one or more EDMG SC mode MU PPDU waveforms;”

Thus, the analysis concludes that the instant application 17/356,266 has no double patenting issue.

The claims claim Enhanced Directional Multi-Gigabit (EDMG) Physical Layer Service Data Unit (PSDU) encoding with Low Density Parity Check (LDPC) codewords.
The claims claim Enhanced Directional Multi-Gigabit (EDMG) Single Carrier (SC) mode for Single User (SU).



The claims claim Enhanced Directional Multi-Gigabit (EDMG) Single Carrier (SC) mode Protocol Layer Service Data Unit (PPDU) for Single User (SU) and with claimed single user protocols:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





Reason for Allowance
1c. The present invention is directed to a method for communicating physical layer protocol data unit.
Each independent claim identifies the uniquely distinct features, particularly:
determine one or more up-sampled and filtered waveforms corresponding to the one or more transmit chains, respectively, by up-sampling and filtering the one or more PPDU waveforms according to an up-sampling factor and a pulse-shaping filter impulse response; 
determine one or more pre-EDMG waveforms corresponding to the one or more transmit chains, respectively, wherein a pre-EDMG waveform corresponding to the transmit chain is based on an up-sampled and filtered waveform corresponding to the transmit chain, and on a channel bandwidth for transmission of the EDMG SC mode MU PPDU; 
determine one or more EDMG SC mode MU PPDU waveforms corresponding to the one or more transmit chains, respectively, 
wherein an EDMG SC mode MU PPDU waveform corresponding to the transmit chain comprises a concatenation of the pre-EDMG waveform corresponding to the transmit chain with an EDMG waveform corresponding to EDMG modulated fields of the EDMG SC mode MU PPDU, 
the EDMG modulated fields of the EDMG SC mode MU PPDU comprising an EDMG preamble, a second EDMG header (EDMG-Header-B), and a data field; and 
transmit the EDMG SC mode MU PPDU via the one or more transmit chains over the channel bandwidth based on the one or more EDMG SC mode MU PPDU waveforms; and 
a memory to store information processed by the processor.

The closest prior art:
Eitan (US 20170257201 A1) discloses a method for transmitting extended directional multi-gigabit packets (Fig 1-12).
Zhang (US 20150365263 A1) discloses a method for padding data stream in an OFDM network (Fig 1-19).
Park (US 20190191331 A1) discloses method for communication physical protocol data unit in wireless network.
All the prior art discloses conventional method for communicating physical layer protocol data unit, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473